

Exhibit 10.4


Agreement For Termination of Chee Leong Wong’s Employment Contract As Chief
Financial Officer


Termination Of Wong Chee Leong’s Employment & Settlement of Salary


Wong Chee Leong (“WCL”) and Mezabay International Inc. (Formerly, Cardtrend
International Inc.) (“Company”) herby mutually agree that WCL’s employment with
the Company under the Employment Contract dated July 1st, 2006 and its addendum
dated January 1st, 2007 (“Employment Contract”) shall be terminated with effect
from September 23, 2009. Accordingly, WCL hereby resigns from the Company as its
Senior Vice President & Chief Financial Officer with effect from September 23,
2009.


WCL and the Company mutually agree that the Company shall pay to WCL (i) a sum
of HK$ 19,697.97 being salary from September 1, 2009 to September 23, 2009;
(ii)a sum of HK$ 25,249.32 in lieu of 16 days of vacation leave which WCL was
entitled to but unconsumed as at September 23, 2009; and (iii) a sum of HK$
1,017,863.01 being compensation for early termination of the Employment
Contract, totaling HK$ 1,062,810.30 (or US$ 137,110.27) (“Total Due”).


WCL and the Company mutually agree that the Company shall settle the Total Due
of US$ 137,110.27 by issuing to WCL a total of 17,138,784 Rule 144 restricted
shares of its common stock, at a price of $0.008 per share (“Shares”).


WCL agrees that the unvested and vested shares as at September 23, 2009 of all
the three share options granted to him by the Company on September 5, 2008 are
hereby cancelled with immediate effect.


WCL and the Company hereby agree that upon the issuance and delivery of the
Shares to WCL by the Company, the Company and WCL shall have discharged all
their respective obligations under the said Employment Contract and any addendum
thereto and they shall release each other of any other obligation and shall have
no claim against each other.





 
Agreed to by:
For and on-behalf of
 
For and on-half of
Mezabay International Inc.
 
Wong Chee Leong
           
SHOON HAU TSIN
 
WONG CHEE LEONG
Shoon Hau Tsin
 
Wong Chee Leong
Director
 
(Malaysia I/C No.: 611026085691)
     
Date: September 23, 2009.
 
Date: September 23, 2009


























 
 

--------------------------------------------------------------------------------

 
